Exhibit 10.30

 

FORM OF SPECTRUM BRANDS, INC.

RESTRICTED STOCK AWARD AGREEMENT

FOR EMPLOYEES

 

This agreement is made and entered into, effective as of                  (the
“Effective Date”), by and between Spectrum Brands, Inc., a Wisconsin corporation
(the “Company”), and                  (the “Employee”) pursuant to The 1997
Rayovac Incentive Plan (the “Plan”) and the terms and conditions of this
Spectrum Brands, Inc. Restricted Stock Award Agreement (the “Agreement”) as set
forth below.

 

1. Grant of Award. Pursuant to the Plan and subject to the terms and conditions
of this Agreement and the Plan, the Company hereby grants to the Employee an
award (the “Award”) of                  shares of the Company’s common stock,
par value $.01 per share (“Common Stock”), subject to certain performance-based
restrictions (individually, a “Share” and collectively, the “Shares”). The
Employee acknowledges that he/she has received from the Company a copy of the
Plan and any prospectus relating thereto.

 

2. Restrictions. Until the restrictions set forth in this Agreement or in the
Plan lapse, the Shares shall be subject to the following restrictions:

 

(a) Continued Employment. Except as otherwise specifically provided herein, the
Employee’s rights under this Agreement are conditioned on the Employee remaining
in the employment of the Company or its subsidiaries or affiliates. The term
“disability” shall have the same meaning as set forth in the Company’s
disability policy. The term “Cause” shall have the same meaning as forth in the
employment agreement or severance agreement, as applicable and as the same may
be amended from time to time, between the Employee and the Company or any
subsidiary of the Company, as applicable.

 

(b) Transfer. The Shares may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered in any manner by the Employee.

 

3. Lapse of Restrictions.

 

(a) General. Subject to the terms of this Agreement [INSERT VESTING SCHEDULE]

 

(b) Forfeiture of Shares. Notwithstanding anything contained herein to the
contrary upon the Employee’s termination of employment with the Company or any
of its subsidiaries and affiliates for any reason other than termination by the
Company without Cause or by reason of Employee’s death or disability, the
Employee shall forfeit all Shares subject to restrictions that have not lapsed
as of such termination date, and the Employee shall have no further rights with
respect to those Shares. In the event of termination by the Company without
Cause or due to death or disability of Employee, Employee (or his/her heir or
legal representative) shall continue to have the rights granted under this
Agreement pursuant to the terms of this Agreement. Shares granted hereunder
whose restrictions have lapsed prior to such Executive termination shall not be
forfeited.

 

(c) Termination of Restrictions. Notwithstanding the foregoing, the Compensation
Committee of the Board shall have the power, in its sole discretion, to
accelerate the expiration of the applicable restriction period, to waive any
restriction with respect to any part or all of the Shares or to waive the
forfeiture of Shares and retain restrictions on Shares that would have been
forfeited pursuant to the terms of this Agreement.

 

4. Certificates. While the Shares awarded to the Employee are subject to the
restrictions set forth in the Plan and in this Agreement, the Employee’s rights
to those Shares will be reflected as a book entry in the records of the Company.
After and to the extent that such restrictions lapse pursuant to the terms of
the Plan and this Agreement, certificates representing the Shares owned by the
Employee, after taking into account any Shares withheld to cover the taxes with
respect to the lapsing of the restrictions on those Shares, will be delivered to
the Employee as soon as practicable after the Employee requests that the Company
or its agent deliver the certificates or, if earlier, when the certificates are
delivered to the Employee as determined by the Company or its agent.



--------------------------------------------------------------------------------

5. Change in Control. As more particularly provided in the Plan, all
restrictions with respect to any of the Shares that have not been previously
forfeited as provided in this Agreement shall expire and lapse upon the
occurrence of a Change in Control (as defined in the Plan). If a Change in
Control has occurred, all restrictions on the Shares shall expire immediately
before the effective date of the Change in Control.

 

6. Incorporation of Plan; Defined Terms. The Plan is incorporated herein by
reference and made a part of this Agreement as if each provision of the Plan
were specifically set forth herein. In the event of a conflict between the Plan
and this Agreement, the terms and conditions of the Plan shall govern. Unless
otherwise expressly defined in this Agreement, all capitalized terms in this
Agreement shall have the meanings given such terms in the Plan.

 

7. Miscellaneous.

 

(a) Successors; Governing Law. This Agreement shall bind and inure to the
benefit of the parties, their heirs, personal representatives, successors in
interest and assigns. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin.

 

(b) Dividends. The Company shall have the discretion to pay to the Employee any
special or regular cash dividends declared by the Board, or to defer the payment
of cash dividends until the expiration of the restrictions with respect to the
Shares, or reinvest such amounts in additional shares of restricted stock. Any
cash payments of dividends that become payable to the Employee with respect to
any of the Shares that remain subject to restrictions hereunder may, in the
Company’s discretion, be net of an amount sufficient to satisfy any federal,
state and local withholding tax requirements with respect to such dividends.

 

(c) Continued Employment. The Agreement does not constitute a contract of
employment. Participation in the Plan does not give the Employee the right to
remain in the employ of the Company or its subsidiaries or affiliates and does
not limit in any way the right of the Company or a subsidiary or affiliate to
change the duties or responsibilities of the Employee.

 

(d) Amendment. The Company may amend this Agreement or modify the provisions for
the termination of the restrictions on the Shares without the approval of the
Employee to comply with any rules or regulations under applicable tax,
securities or other laws or the rules and regulations thereunder or any
applicable exchange listing standards, or to correct any omission in this
Agreement.

 

(e) Payment of Taxes Due. No later than the date as of which an amount first
becomes includible in the gross income of the Employee for income tax purposes
with respect to the Award, Employee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any Federal,
state, local or foreign taxes of any kind required by law or applicable
regulation to be withheld (collectively, “Taxes”) with respect to such amount.
Withholding obligations arising from the Award may be settled with Common Stock,
including the Shares that give rise to the withholding requirement. The
obligations of the Company to deliver the Shares shall be conditional on such
payment or arrangements. The Company, its subsidiaries and its affiliates shall,
to the extent permitted by law, have the right to, at the Company’s election and
in the Company’s sole discretion, (i) deduct any such taxes from any payment
otherwise due to the Employee or (ii) withhold such portion of the Shares that
give rise to the withholding requirement in satisfaction of such requirement.

 

SPECTRUM BRANDS, INC.

 

By:

 

John T. Wilson

General Counsel

 

Accepted and agreed to this [DATE].

[EMPLOYEE NAME]

 

                                           , individually

 

2